Andree Layton Roaf, Judge, dissenting. I would affirm the trial court’s grant of a directed verdict to appellees on the issue of whether or not their contract with a third party for the operation of a truck-stop-type cafeteria was terminated “for cause” three years into their ten-year agreement to pay appellants a percentage of the cafeteria’s annual profits. Despite the voluminous testimony and evidence regarding the many problems that appellees had with operating the cafeteria to the satisfaction of third-party Schneider National Carriers, it was uncontroverted that prior to termination of the appellees’ contract, Schneider had hired a new manager, Best Vendors, and had decided to let all of its string of ten in-house cafeterias out for new bids under significantly different terms more advantageous financially to Schneider and less desirable to appellees. Schneider was free to do this, as its contract with appellees was then on a month-to-month basis and terminable by either party with or without cause on 60 days’ prior written notice. It was also uncontroverted that both appellants and appellees bid on the new contract, but neither was chosen by Schneider. The actual termination letter was sent to appellees after this bidding process and was effective at the end of 60 days, which was also the end of appellees’ contract. Consequently, it is irrelevant that Schneider could have terminated the appellees’ contract for cause because it simply elected not to do so. Of course, appellants could have argued that this entire rebidding process could reasonably be construed by the jury as a pretext to get rid of appellees without resorting to the “for cause” termination procedure. However, there is no evidence or testimony whatsoever to support such an inference, unless former Schneider employee Janice Brewer’s testimony that appellees’ cafeteria was to be the first one rebid “to get the operators out of there,” would provide a sufficient basis from which the jury could reach this conclusion. The jury would then also have to conclude that appel-lees’ termination became one “for cause,” on account of being the first to be rebid. However, appellants do not argue for this construction of the evidence. Moreover, we can go to the record to affirm, and there are several pieces of evidence of this rebidding process in the record not contained in the appellants’ abstract. Indeed, the trial court carefully considered the evidence before it, including evidence and testimony about the rebidding process, and concluded: They chose to terminate without giving any reason for the termination. If paragraph 1.1 and 1.2 have any common sense meaning, the cause meant for cause. If it was cause, it could have been for cold food, not enough food, a thousand different reasons. Also, the terms and conditions of the original contract are being modified by the new overall food service people. This completely and totally altered the relationship between Mr. Abernathy and the new Wonder City people. They were paying him a six percent (6%) surcharge and under the new terms were going to be compelled to pay Best Vendors an additional amount of compensation plus they were going to have to pay rent on the facility. That totally and completely in and of itself altered the original agreement. They would have no control over those two factors whatsoever and theoretically, if they were granted the contract, at least a modification of the original agreement between Mr. Abernathy and his purchasers. For those two reasons, the motion for directed verdict was granted. Although [appellants] argued that the contract was terminated because of bad service and bad supervision, that was not the reason given. The easy way was used, which the contract gave them an option to do. It was an at-will termination with 60 days notice. Additionally, there was the modification. The modification of the terms of an anticipated contract modified any profits that would have been realized as a result of it. This would have been grounds for recission of the contract in the first place. For those two reasons there was a not a jury question. I fully recognize that, in addressing the issue of whether a directed verdict should have been granted, we must review the evidence in the light most favorable to the party against whom the verdict is sought and give it the highest probative value, taking into account all reasonable inferences deducible from it. Martin v. Hearn Spurlock, Inc., 73 Ark. App. 276, 43 S.W.3d 166 (2001). Where the evidence is such that fair-minded people might have different conclusions, then a jury question is presented and the directed verdict should be reversed. In this instance, I cannot say that fair-minded people could conclude other than exactly the way the trial court saw this evidence. It is the fact that the cafeterias were rebid and not the new financial terms that is significant. Appellees would have had to bear the consequences of any new, less advantageous financial terms had they been awarded the contract with Schneider because their agreement with appellants made no provision for such an occurrence. However, the agreement also did not adequately protect the appellants’ rights to profits for the full ten years, where only a month-to-month contract was involved, and no amount of testimony about appellees’ shortcomings as cafeteria operators can overcome that omission. I would affirm.